DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Senarth (U.S. 2018/0316564) and further in view of WANG (U.S. 2018/0310169).


1.As per claims 1,10,16 Senarth disclosed a system for ensuring a service level agreement (SLA) of an application, comprising- an application function entity and a network side entity, wherein the application AF entity is configured to: send a slice information request to the network side entity; and receive a slice information response from the network side entity (Paragraph. 0018), wherein the slice information response comprises SLA support capability information of at least one network slice instance (NSI) between a specified location of a terminal and a target network wherein the network side entity is configured to (Paragraph. 0052).

However Senarth did not disclose in detail receive the slice information request from the application function entity; and send the slice information response to the application function entity.

In the same field of endeavor Wang disclosed, “where the network slice creation request includes a network slice feature and a network slice feature name; a processor, 

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated where the network slice creation request includes a network slice feature and a network slice feature name; a processor, configured to: generate a network slice identifier based on the network slice feature, and establish a name-identifier relationship between the network slice identifier and a network slice feature name; and a memory, configured to store the name-identifier relationship, where the transceiver is further configured to: send the name-identifier relationship to the service capability exposure function apparatus, and send a network slice creation response to the application management apparatus as taught by Wang in the method and system of Senarth to increase productivity and reduce latency.

2.	As per claims 2,11,17 Senarth-Wang disclosed wherein the slice information request comprises location information of the specified location of the terminal and an identifier of the target data network (Senarth, Paragraph. 0041).  

3. 	As per claims 3,12,18 Senarth-Wang disclosed wherein the slice information request comprises location information of the specified location of the terminal, an identifier of the target data networks and subscribed single network slice selection assistance information (S-NSSAI) of the application (Wang, Paragraph. 0033).  

4. 	As per claims 4,13,19 Senarth-Wang disclosed wherein the SLA support capability information at least one a service type supported by the NSI, a maximum quantity of terminals supported by the service type, a maximum allowed bandwidth ensured by the service type, a maximum end-to-end network delay ensured by the service type, a maximum terminal movement rate allowed by the service type, a reliability level of the service type, or a service continuity mode supported by the service type (Senarth, Paragraph. 0108).  

the terminal does not meet a subscribed SLA requirement of the application between the specified location of the terminal and the target data network.  

6. 	As per claim 6 Senarth-Wang disclosed wherein the application funciton entity is further configured to receive a capability notification message from an application server, wherein the capability notification message indicates that an SLA support capability of an NSI currently accessed by the terminal does not meet a subscribed SLA requirement of the application between the specified location of the terminal and the target data network (Senarth, Paragraph. 0052).  

7. 	As per claim 7 Senarth-Wang disclosed wherein the application function entity is further configured to receive an SLA assurance request from an application server, wherein the SLA assurance request requests the application function entity to ensure a service level of the application, 4Atty. Docket No. 4747-58200 (85649927US07) and wherein the SLA assurance request comprises a subscribed SLA requirement of the application (Senarth, Paragraph. 0052).  

8. 	As per claim 8 Senarth-Wang disclosed wherein the application function entity is further configured to: obtain, from the at least one NSI based on the subscribed SLA requirement of the application and the SLA support capability information about a first NSI whose SLA support capability meets the subscribed SLA requirement of the application (Paragraph. 0052); and send a session establishment notification message to an access and mobility management entity based on the information about the first NSI, wherein the session establishment notification message triggers establishment of a new protocol data unit (PDU) session in the first NSI (Senarth, Paragraph. 0060).  

9. 	As per claim 9 Senarth-Wang disclosed wherein the session establishment notification message comprises single network slice selection assistance information (S-NSSAI corresponding to the first NSI (Senarth, Paragraph. 0063-0069).  


10.	As per claim 14 Senarth-Wang disclosed, “wherein the network side entity is a network data analytics function (NWDAF) entity (Senarth, Paragraph. 0004).

11.	As per claims 15,20 Senarth-Wang disclosed further comprising: obtaining, by the network side entity, running information of each network function entity in each of the at least one NSI from a network repository function (NRF) entity; and determining, by the network side entity, the SLA support capability information based on the running information (Senarth, Paragraph. 0004).

Response to Arguments
12.	Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive, Response to applicant’s argument as follows.

Applicant argued that prior art did not disclose, “wherein the slice information response comprise SLA support capability information of at least one network slice instance (NSI) between a specified location of a terminal and target data network.
As to applicant’s argument Senarth disclosed, “In the example of FIG. 4, a Communication Service Provider (CSP) 402 (which may correspond with the network service provider) deploys a Communication Service Management Function (CSMF) 404 which is configured to interact with the e2e customer 406 to negotiate an SLA for a communications service instance (SI) 408 [Examiner interpreted as SLA support capability] on behalf of an end-user population 410. In some embodiments, the CSMF 404 may use a service negotiation function (SNF) to negotiate the SLA. The SLA may include details regarding the customer's user population, such as service requirements and geographical distribution, for example. Based on the negotiated SLA, the 404 may interact with a Network Slice Management Function (NSMF) 412 to obtain network resources to support the SI 408. In order to provide the required resources, the NSMF 412 may implement (eg by creating or modifying) a network slice instance (NSI) 302. If required, the NSMF 412 may request network slice subnet resources to support the NSI 302. Based on the request received from the NSMF 412, a Network Slice Subnet Management Function 414 may implement (eg. by creating or modifying) one or more Network Slice Subnet Instances (NSSIs) 304 to provide the requested resources. Data related to the service instance (such as performance, traffic volume and charging, for example) may be provided to the customer by the CSP” (Paragraph. 0052). Examiner interpreted the negotiate function between devices as SLA support capability information of at least one network instance.

Conclusion

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



14.	The examiner can normally be reached on Monday to Friday during normal business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamal Divecha can be reached on (571)-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443